Case 5:18-cr-00258-EJD Document 807-6 Filed 05/27/21 Page 1 of 5




    Exhibit 49
5/24/2021        Case 5:18-cr-00258-EJD
                                    Theranos:Document
                                              Jury won't hear807-6      Filed
                                                              about profane    05/27/21
                                                                            company          Page 2 of 5
                                                                                    meeting chants




                   BUSINESSTECHNOLOGY • News


                   Theranos founder Holmes wins
                   fight to bar jury from hearing of
                   profane company meeting chants
                   Chants targeted rival firm and a journalist




                   SAN JOSE, CALIFORNIA – MAY 4: Theranos founder Elizabeth Holmes leaves the
                   Robert F. Peckham Federal Building with her defense team in downtown San Jose,
                   Calif., on Tuesday, May 4, 2021. (Nhat V. Meyer/Bay Area News Group)


                   By ETHAN BARON | ebaron@bayareanewsgroup.com | Bay Area News
                   Group
                   PUBLISHED: May 24, 2021 at 5:36 p.m. | UPDATED: May 24, 2021 at 5:41 p.m.




https://www.mercurynews.com/2021/05/24/theranos-founder-holmes-wins-fight-to-bar-jury-from-hearing-of-profane-company-meeting-chants/   1/4
5/24/2021        Case 5:18-cr-00258-EJD
                                    Theranos:Document
                                              Jury won't hear807-6      Filed
                                                              about profane    05/27/21
                                                                            company          Page 3 of 5
                                                                                    meeting chants

                   Accused fraudster and Theranos founder Elizabeth Holmes won a small battle in
                   her fight over what will go before the jury in her upcoming criminal trial: Jurors
                   won’t be hearing any evidence that she led profane chants slurring a competitor
                   and a journalist during company meetings, a federal court judge ruled.

                   At issue were the prosecution’s allegations — not denied by Holmes’ defense
                   team — that she and her co-accused, former Theranos president Sunny Balwani,
                   led chants targeting rival medical-testing firm Sonora Quest with “(expletive) you,
                   Sonora Quest,” and Wall Street Journal reporter John Carreyrou, who wrote a
                   series of exposés about Theranos, with “(expletive) you, Carreyrou.”

                   Holmes’ legal team had said in a November court filing that prosecutors were
                   claiming that the vilification of a competitor and a journalist showed awareness
                   of her guilt. Her lawyers argued that companies and their officials “routinely vilify
                   competitors to motivate employees.” The Sonora Quest chant was “normal (even
                   if lamentable) behavior,” her lawyers said. Of the chant focused on Carreyrou,
                   they said, “There would be nothing remarkable about Ms. Holmes expressing
                   frustration to her colleagues about critical news coverage of her and their
                   company.”

                   Prosecutors had suggested that Holmes, in attacking Sonora Quest, was implying
                   that competing companies were pushing negative media coverage of the now-
                   defunct Palo Alto blood-testing startup, Judge Edward Davila noted.

                   Davila, in an order filed Friday in San Jose U.S. District Court, said that even the
                   prosecution admitted that the chants, as evidence, would be “somewhat
                   inflammatory.” The judge said he agreed with Holmes’ legal team that any value
                   they might have would be outweighed by their potential to unfairly sway jurors’
                   opinions.

                   Holmes, a Stanford University dropout who founded the now-defunct Palo Alto
                   blood-testing startup in 2003 and led it as CEO until shortly before it collapsed in
                   2018, is charged with a dozen counts of felony fraud. The federal government
                   alleges she and Balwani bilked investors out of hundreds of millions of dollars,
                   and defrauded patients and doctors, with false claims that the company’s
                   machines could conduct a full array of tests using just a few drops of blood,
                   when she knew the technology had accuracy and reliability problems. Holmes
                   and Balwani have denied the claims.

                   Holmes’ trial, delayed three times because of the pandemic and procedural
                   matters, is scheduled to start Aug. 31. She faces maximum penalties of 20 years
                   in prison and a $2.75 million fine, plus possible restitution, the Department of
                   Justice has said. She is pregnant and expecting a baby in July, court has heard.


https://www.mercurynews.com/2021/05/24/theranos-founder-holmes-wins-fight-to-bar-jury-from-hearing-of-profane-company-meeting-chants/   2/4
5/24/2021        Case 5:18-cr-00258-EJD
                                    Theranos:Document
                                              Jury won't hear807-6      Filed
                                                              about profane    05/27/21
                                                                            company          Page 4 of 5
                                                                                    meeting chants




                           161…



                   Report an error
                   Policies and Standards
                   Contact Us




                     Tags: Courts, Elizabeth Holmes, Fraud, Health Care,
                     Technology, Theranos



                     Ethan Baron | Business reporter
                   Ethan Baron is a business reporter at The Mercury News, and a native of Silicon
                   Valley before it was Silicon Valley. Baron has worked as a reporter, columnist,
                   editor and photographer in newspapers and magazines for 25 years, covering
                   business, politics, social issues, crime, the environment, outdoor sports, war
                   and humanitarian crises.


                                                                                    ebaron@bayareanewsgroup.com

                                                                                 Follow Ethan Baron @ethanbaron




                                         SUBSCRIBE TODAY!
                                 ALL ACCESS DIGITAL OFFER FOR JUST 99 CENTS!

https://www.mercurynews.com/2021/05/24/theranos-founder-holmes-wins-fight-to-bar-jury-from-hearing-of-profane-company-meeting-chants/   3/4
5/24/2021        Case 5:18-cr-00258-EJD
                                    Theranos:Document
                                              Jury won't hear807-6      Filed
                                                              about profane    05/27/21
                                                                            company          Page 5 of 5
                                                                                    meeting chants




https://www.mercurynews.com/2021/05/24/theranos-founder-holmes-wins-fight-to-bar-jury-from-hearing-of-profane-company-meeting-chants/   4/4
